Exhibit Contact: George Lewis, 610-774-5997 PPL Electric Utilities Two N. Ninth St. Allentown, PA 18101 PPL Electric Utilities completes final supply purchase for 2010 Electricity prices for average residential customer who does not choose an alternative supplier will increase 29.7 percent after long period of capped rates Electricity purchased for large industrial customers in latest round ALLENTOWN, Pa. (Oct. 8, 2009) PPL Electric Utilities on Thursday (10/8) completed its sixth and final competitive electricity purchase for 2010. This helps to fulfill the company’s requirement for purchasing electricity in the wholesale market for its customers who do not choose an alternative supplier. As a result of blending prices in contracts from all six solicitations, the bill for an average residential customer who chooses not to shop will increase about 29.7 percent next year following more than a decade of capped generation supply rates. Under current market conditions, customers may be able to secure better pricing by shopping and selecting an alternative retail supplier. In the latest round, PPL Electric Utilities also purchased a portion of the electricity supply for 2010 for large commercial and industrial customers who do not shop for competitive suppliers. The results of this competitive solicitation were approved Thursday (10/8) by the Pennsylvania Public Utility Commission. The purchases completed a process begun by PPL Electric Utilities in 2007 to buy the power needed to serve customers in A total of 25 different suppliers have competed in the procurement process since 2007, including 17 who participated in the sixth round. A total of 11 different companies have won supply contracts over the six solicitations. “To help our customers prepare, we’ve shared information for more than three years about how electricity prices will change when rate caps expire,” said David G.
